ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The Preliminary Amendment filed 5/20/20 has been entered and considered. Claims 1-20 have been canceled, and claims 21-38 have been added. By way of Examiner’s Amendment herein, claims 21, 23-25, 27-30, 32, 34-35, and 37-38 are amended, and claims 26 and 36 are canceled. Claims 21, 23-25, 27-30, 32, 34-35, and 37-38, all the claims pending in the application, are allowed. 

Terminal Disclaimer
The terminal disclaimer filed on 4 November 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 10,558,915 and 10,423,861 has been reviewed and is accepted.  The terminal disclaimer has been recorded and obviates any double patenting rejections.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ernest Beffel (Reg. No. 43,489) on 4 November 2021.
The application has been amended as follows: 


a recurrent neural network which runs on numerous processors coupled to memory and is trained to determine pathogenicity of variants; 
wherein the recurrent neural network is trained using, as input, benign training example pairs and pathogenic training example pairs of reference protein sequences and alternative protein sequences; 
wherein the alternative protein sequences are generated from benign variants and pathogenic variants; 
wherein the benign variants include common human missense variants and non-human primate missense variants occurring on alternative non-human primate codon sequences that share matching reference codon sequences with humans; and 
wherein the recurrent neural network is trained to capture long-range dependencies in the reference protein sequences and in the alternative protein sequences.  

22. (Previously presented) The variant pathogenicity classifier of claim 21, wherein the recurrent neural network is a long short-term memory (LSTM) network.  

23. (Currently Amended) The variant pathogenicity classifier of claim 21 

24. (Currently Amended) The variant pathogenicity classifier of claim 21 


a recurrent neural network which runs on numerous processors coupled to memory and is trained to determine pathogenicity of variants; 
wherein the recurrent neural network is trained using, as input, benign training example pairs and pathogenic training example pairs of reference protein sequences and alternative protein sequences; 
wherein the alternative protein sequences are generated from benign variants and pathogenic variants; and 
wherein the benign variants include common human missense variants and non-human primate missense variants occurring on alternative non-human primate codon sequences that share matching reference codon sequences with humans.  

26. (Canceled).  

27. (Currently Amended) The variant pathogenicity classifier of claim 25 

28. (Currently Amended) The variant pathogenicity classifier of claim 25 

29. (Currently Amended) The variant pathogenicity classifier of claim 25 


a variant pathogenicity classifier which runs on numerous processors coupled to memory and is trained to determine pathogenicity of variants; 
wherein the variant pathogenicity classifier is trained using, as input, benign training example pairs and pathogenic training example pairs of reference protein sequences and alternative protein sequences;   
wherein the alternative protein sequences are generated from benign variants and pathogenic variants; and 
wherein the benign variants include common human missense variants and non-human primate missense variants occurring on alternative non-human primate codon sequences that share matching reference codon sequences with humans.  

31. (Previously presented) The system of claim 30, wherein the variant pathogenicity classifier is a recurrent neural network.  

32. (Currently Amended) The system of claim 31, wherein the variant pathogenicity classifier captures long- range dependencies in the reference protein sequences and in the alternative protein sequences.  

33. (Previously presented) The system of claim 32, wherein the variant pathogenicity classifier is a long short- term memory (LSTM) network.  

 claim 32

35. (Currently Amended) The system of claim 32

36. (Canceled).  

37. (Currently Amended) The system of claim 30

38. (Currently Amended) The system of claim 30


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Each of independent claims 21, 25, and 30 recites a variant pathogenicity classifier which runs on numerous processors coupled to memory and is trained to determine pathogenicity of variants, wherein the variant pathogenicity classifier is trained using, as input, benign training example pairs and pathogenic training example pairs of reference protein sequences and alternative protein sequences; wherein the alternative protein sequences are generated from benign variants and pathogenic variants; wherein the benign variants include common human missense variants and non-human primate missense variants occurring on alternative non-human primate codon sequences that share matching reference codon sequences with humans. The cited art of record does not teach or suggest such a combination of features.
Angermueller et al. (“Deep Learning for Computational Biology”; made of record in parent U.S. Patent Application No. 16/160,903) contemplates a convolutional neural network-based classifier which takes DNA sequences as input, and predicts a variant score, thereby discriminating normal from deleterious variants. However, Angermueller fails to teach or suggest using as input benign training example pairs and pathogenic training example pairs of reference protein sequences and alternative protein sequences, wherein the alternative protein sequences are generated from benign variants and pathogenic variants, wherein the benign variants include common human missense variants and non-human primate missense variants occurring on alternative non-human primate codon sequences that share matching reference codon sequences with humans, as required by the independent claims.
Kircher et al. (“A General Framework for Estimating the Relative Pathogenicity of Human Genetic Variants”; made of record in parent U.S. Patent Application No. 16/160,903) 
Wei (“The Role of Balance Training and Testing Data Sets for Binary Classifiers in Bioinformatics”; made of record in parent U.S. Patent Application No. 16/160,903) is directed to a machine learning system using a support vector machine SVM. Wei contemplates the use of human and non-human training data. However, Wei does not teach or suggest using as input benign training example pairs and pathogenic training example pairs of reference protein sequences and alternative protein sequences, wherein the alternative protein sequences are generated from benign variants and pathogenic variants, wherein the benign variants include common human missense variants and non-human primate missense variants occurring on alternative non-human primate codon sequences that share matching reference codon sequences with humans, as required by the independent claims. At best, Wei discloses the use of non-human primate reference amino acid sequences, rather than non-human primate missense variants. Wei’s reference sequences derive from a small sample, for some species, only a single individual. Non-human primate missense variants cannot be derived from a single individual.  inter-species (between human and non-human) fixed substitution differences, not intra-species variants within a non-human primate species. Indeed, the only “variants” referenced by Wei relate to human protein sequences, not non-human primate species. Wei actually teaches away from using non-human variants, relying on “true differences” rather than “variants among individuals in a single species”. These differences between the claimed invention and Wei are affirmed by the e-mail correspondence of Roland Dunbrack (co-author of the Wei reference) made of record in parent U.S. Patent Application No. 16/160,903. For these reasons, Wei does not teach or suggest the claimed non-human primate missense variants. As such, Wei cannot teach or suggest using as input benign training example pairs and pathogenic training example pairs of reference protein sequences and alternative protein sequences, wherein the alternative protein sequences are generated from benign variants and pathogenic variants, wherein the benign variants include common human missense variants and non-human primate missense variants occurring on alternative non-human primate codon sequences that share matching reference codon sequences with humans, as required by the independent claims. The remaining cited art does not cure these deficiencies.
Because the cited art of record does not teach or suggest each and every feature of independent claims 21, 25, and 30, these claims are allowed. Claims 22-24 are allowed by virtue of their dependency on claim 21. Claims 27-29 are allowed by virtue of their dependency on claim 25. Claims 31-35 and 37-38 are allowed by virtue of their dependency on claim 30.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486. The examiner can normally be reached noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SEAN M CONNER/Primary Examiner, Art Unit 2663